DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 31-35, 37-39 and 45-50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0214187 A1.
	The figure 2 and the discussion of this figure 2 w/in the text of this US 2005/0214187 A1 describe a method and apparatus for abating the emissions of least NOx out of a gas by providing a reaction vessel equipped w/ a contaminated gas inlet near the bottom of the vessel; a cleaned gas outlet near the top of the vessel; what appears to be an inlet (in the form of a spray bar) for injecting oxidant (which may be chlorine dioxide: please also note paragraph number 68) at a location that appears to be between the gas inlet and the gas outlet for reacting w/ and removing at least the NOx values out of the gas (please also note paragraph number 68) – and also a plurality of “packings” (please 
Also, please note that figure 2 also shows the provision of an initial element within the interior of the scrubbing tower that appears to be the shape of a “checker board” (i. e. “open-squared”) lattice for the passage of the gas mixture through the “open squares” that presumably would also impart the same claimed “turbulence” to the mixture of the feed gas and the reagent as it impinges the skeletal structure constituting the lattice, in the same manner embraced in the scope of at least the Applicants’ independent claims 31 and 46.
	Please also note that paragraph numbers 46 and 47 in this US 2005/0214187 A1 also mentions the provision of an “add on stage” (i. e. a “final wash” stage that evidently also receives a mixture of the feed gas containing residual impurities and also the oxidant reagent) into which may injected sodium hydroxide for the removal of any residual sulfur dioxide still remaining in the gas, in the manner embraced in the scope of at least the Applicants’ independent claims 38, 45 and 50.
The remaining Applicants’ dependent claims 32-35, 37, 39 and 47-49 have been carefully compared to the invention and disclosure described in this US 2005/0214187 A1, however no distinguishing features were found in any of the Applicants’ dependent claims 32-35, 37, 39 and 47-49 over this US 2005/0214187 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 40-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0214187 A1.

Also, please note that figure 2 also shows the provision of an initial element within the interior of the scrubbing tower that appears to be the shape of a “checker board” (i. e. “open-squared”) lattice for the passage of the gas mixture through the “open squares” that presumably would also impart the same claimed “turbulence”/”agitation” to the mixture of the feed gas and the reagent as it impinges the skeletal structure constituting the lattice, in the same manner embraced in the scope of at least the Applicants’ independent claim 40.
	The difference between the Applicants’ claims and this US 2005/0214187 A1 is that the Applicants’ independent claim 40 also calls for the provision of a “nozzle” (whereas the device illustrated at the bottom of the gas scrubber shown in figure 2 in this US 2005/0214187 A1 resembles a “spray bar”), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the Applicants’ claimed provision and use of a “nozzle” is submitted to be a notoriously conventional, standard and well known means for injecting fluids into a container and the substitution of the Applicants’ claimed “nozzle” in lieu of the “spray bar” illustrated in figure 2 in U. S. 2005/0214187 A1 would have been immediately conceived (and therefore 
The remaining Applicants’ dependent claims 41-44 have been carefully compared to the invention and disclosure described in this US 2005/0214187 A1, however no distinguishing features were found in any of the Applicants’ dependent claims 41-44over this US 2005/0214187 A1.

Response to Arguments
The Applicants’ arguments submitted in the Remarks filed on March 22, 2021 with respect to claim(s) 31-35 and 37-50 have been considered but are not persuasive.
The Attorney urges that Johnson  (US 2005/0214187 A1) alludes to the use of packings or trays for the purpose of mixing fluids, but not the Applicants’ claimed use of devices that impart turbulence to the gases.
Please note that figure 2 also shows the provision of an initial element within the interior of the scrubbing tower that appears to be the shape of a “checker board” (i. e. “open-squared”) lattice for the passage of the gas mixture through the “open squares” that presumably would also impart the same claimed “turbulence”/”agitation” to the mixture of the feed gas and the reagent as it impinges the skeletal structure constituting the lattice, in the same manner embraced in the scope of at least the Applicants’ independent claim 40.  It reasonably seems that this “checker board” (open-squared) lattice illustrated in figure 2 in US 20005/0214187 A1 would anticipate the Applicants’ claimed provision and use of a “turbulence device”.
The Attorney urges that Johnson (US 2005/0214187 A1) fails to teach or suggest the Applicants’ claimed provision and use of a nozzle, as embraced in the scope of at least the Applicants’ independent claim 40.  Johnson does not teach the use of any nozzles at all.
The difference between the Applicants’ claims and this US 2005/0214187 A1 is that the Applicants’ independent claim 40 also calls for the provision of a “nozzle” (whereas the device illustrated at the bottom of the gas scrubber shown in figure 2 in this US 2005/0214187 A1 resembles a “spray bar”), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the Applicants’ claimed provision and use of a “nozzle” is submitted to be a notoriously conventional, standard and well known means for injecting fluids into a container and the substitution of the Applicants’ claimed “nozzle” in lieu of the “spray bar” illustrated in figure 2 in U. S. 2005/0214187 A1 would have been immediately conceived (and therefore obvious) to the ordinary routineer at the time the Applicants’ invention was filed due to the notorious conventionality and well known use of such nozzles inject a fluid into a container – absent some showing from the Applicants’ specification that shows unexpected benefit/advantage associated w/ the Applicants’ claimed nozzle that is not taught or suggested or known in the art.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736